Citation Nr: 9914858	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-10 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence to reopen claim for service 
connection for cause of death has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947 and from April 1952 to November 1960.  The 
appellant is the widow of the veteran.

The case comes before the Board of Veteran's Appeals (Board) 
by means of an April 1998 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the RO determined that new 
and material evidence had not been presented.  Appellant was 
notified of this decision in May 1998 and appeals the same.  

The Board notes that the appellant, by means of a informal 
hearing presentation of April 1999, alleges that the RO 
essentially committed clear and unmistakable error in a prior 
rating decision during the veteran's life and that this error 
prohibited him from obtaining a total disability evaluation 
based on individual unemployability.  The appellant contents 
that, had such evaluation been assigned at that time, she 
would now be entitled to benefits pursuant to 38 U.S.C.A. 
§ 1318(b).  This matter is not before the Board and is 
referred to the RO for further development, as appropriate.
   

FINDINGS OF FACT

1.  Service connection for service connection of cause of 
death was denied by the RO by means of a March 1997 rating 
decision.
 
2.  The evidence received subsequent to November 1997, with 
regard to the appellant's claim for service connection for 
cause of death, is not new.
 


CONCLUSIONS OF LAW

1.  The RO's rating decision of March 1997, wherein service 
connection for cause of death was denied, is final.  
38 C.F.R. § 3.104 (1998).

2.  The evidence received subsequent to the RO's March 1997 
rating decision does not serve to reopen the veteran's claim 
for service connection for cause of death.  38 U.S.C.A. 
§ 5108 (West 1991);  38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. §(a) (West 1991) does not apply with regard to 
the reopening of disallowed claims and the revision of prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994);  see also Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim. See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be 
allowed, the claim is accordingly reopened and the ultimate 
credibility or weight that is accorded such evidence is 
ascertained as a question of fact.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection for cause of death was denied by the RO by 
means of a rating decision rendered in March 1997.  The 
record shows that the appellant was so notified.   At that 
time, the RO considered the evidence of record, which 
included service medical records, hospital admission records 
from March 1995, the veteran's death certificate, a statement 
from the Defense Special Weapons Agency, a statement from the 
Chief Public Health and Environmental Officer and a statement 
from VA Director of Compensation and Pension Services.  

The veteran died in July 1995 from lung cancer.  The 
appellant claims that the veteran's death was the result of 
exposure to radiation while in active duty.  A VA Public 
Health and Environmental Hazards Officer reviewed the 
veterans exposure to radiation while in service and concluded 
that it was unlikely that his lung cancer was attributable to 
exposure to radiation in service and that it was more likely 
related to smoking.  Based on a review of the total evidence 
of record, in March 1997 the RO denied service connection for 
cause of death as the evidence failed to show that the cause 
of death was related to service.  The record does not show 
that a notice of disagreement was filed or that an appeal was 
perfected within one year after notification of the RO's 
decision.  Therefore, the decision of March 1997 became final 
in March 1998.  38 C.F.R. § 3.104 (1998).
 
The evidence received subsequent to March 1997 consists of 
copies of the veteran's service records which are duplicative 
of records previously associated with the claims folder.  
These records were considered by the RO when it made its 
March 1997 rating decision.  These records are not new, in 
that they do not present information that had not previously 
been know.  As the additional evidence is not new, the Board 
accordingly must conclude that the veteran's claim for 
service connection for cause of death has not been reopened.  

The Board notes that the veteran's claims folder also 
contains medical records of the appellant and documentation 
submitted by her for pension purposes.  These documents have 
no relation to, nor does the appellant contend that they 
relate to, the issue presently before the Board of new and 
material evidence to reopen a claim for service connection 
for cause of death.  Therefore, these records are not 
probative to the issue at hand. 


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for cause for 
cause of death.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

